{¶ 13} I concur with the majority that the trial court acted too hastily in summarily ruling on the motion to dismiss and failing to allow the state time to respond to the motion. I write separately because I do not join the majority in the conclusory statement that "it seems clear that less severe sanctions were available that could produce a fair trial, including granting a continuance or *Page 267 
excluding the evidence from the proceedings." This statement too closely resembles a mandate to the trial court to impose a lesser sanction on rehearing. Without a record ofPapadelis factors, which the majority agrees must be considered, this court is not in a position to suggest what sanction is most appropriate in this case.
 {¶ 14} I am particularly concerned that the defense had allegedly requested the audio as early as June 21, had allegedly tendered a blank CD for the purpose of obtaining a copy of the audio, and had filed a motion for a copy of the audio disc that contained the alleged drug transaction on July 5. Additionally, at the July 20 hearing, the state was directed to produce the audio immediately. Further, the August 5 judgment entry again ordered the audio produced "instanter." Yet the audio was never produced prior to the date the trial was due to commence. It is possible that the trial court could interpret such persistent delays as willful and in bad faith and to be a sound basis for dismissal.
 {¶ 15} As noted by the majority, this court has too little evidence before it to determine whether the delay in production was willful, although it seems obvious that it was at least negligent. I would remand with the specific instruction to hold a hearing on the motion and to then determine the appropriate sanction that should be imposed in this case.
 {¶ 16} That having been said, I would offer my general observations, not directed to the prosecution in this case but to the criminal justice system in general. It has been my experience that in pursuing justice against guilty defendants, courts have been quite lenient against prosecutors who have been negligent or worse. Even gross prosecutorial misconduct will not result in a reversal of a conviction unless the defendant can demonstrate that the misconduct prejudicially affected a substantial right. State v. Brinkley,105 Ohio St.3d 231, 252, 2005-Ohio-1507, 824 N.E.2d 959, at ¶ 135.
 {¶ 17} I have further observed that when granted such leniency, instead of striving to perform in a more professional manner, some prosecutors have realized that they are not likely to be seriously sanctioned for negligence or even willful misconduct and, as a result, their conduct has gotten worse rather than better. An occasional dismissal or other serious sanction for persistent or gross prosecutorial misconduct would surely grab the attention of conscientious prosecutors, resulting in more professional behavior. For less scrupulous prosecutors, it could alter election results. In either case, the consequences would greatly improve our criminal-justice system and the credibility of the courts. *Page 268